Citation Nr: 0431617	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  00-23 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from July 11, 1978, to 
August 1, 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 decision of the Anchorage, 
Alaska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim of service 
connection for an acquired psychiatric disability to include 
PTSD.  In February 2003, the veteran testified before the 
undersigned at a Travel Board hearing.  In December 2003, the 
Board granted the veteran's motion that his case be advanced 
on the docket.  In January 2004, the Board denied service 
connection for a personality disorder including a schizoid 
personality disorder.  The Board remanded the issue of 
entitlement to service connection for an acquired psychiatric 
disability to include PTSD.


FINDING OF FACT

The veteran does not have an acquired psychiatric disability 
to include PTSD.  


CONCLUSION OF LAW

A chronic psychiatric disability to include PTSD was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
letters from the RO to the veteran in November 2002 and 
January 2004.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The veteran was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  He was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(1994) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Pelegrini I was withdrawn and 
replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Pelegrini II indicated that the Court was 
not holding that where pre-AOJ-adjudication notice was not 
provided, the case must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred.  The Court stated that it recognized that 
where the notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  However, it indicated that the appellant had the 
right to VCAA content-complying notice and proper subsequent 
VA process.  The July 2003 supplemental statement of the case 
constituted subsequent process.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 


Background

Prior to service, in August 1971, the veteran was 
hospitalized until October 1971 for treatment of an 
adjustment reaction of childhood with depressive features.  

The veteran served on active duty from July 11, 1978, to 
August 1, 1978.A review of the service medical records shows 
that the veteran's psychiatric system was clinically normal 
on "enlistment" examination on May 19, 1978.  A few days 
later, on May 22, 1978, he specifically denied a history of 
psychological problems or prior psychiatric treatment.  A 
pre-training examination report, dated on July 12, 1978, 
shows that he reported he had been hospitalized in a mental 
institution from the age of 9 to 14.  He said he had no 
problems now.  It was not indicated as to whether the 
veteran's psychiatric system was normal on examination.  A 
July 20, 1978, psychiatric evaluation report shows that the 
veteran was initially referred for psychiatric evaluation on 
July 12, 1978.  He reported he was concerned about apparent 
depression.  Following an examination, he was diagnosed as 
having a depressive neurosis in a schizoid personality.  It 
was opined that his psychiatric disability preexisted 
enlistment and was not aggravated by military service.  
Shortly thereafter, the veteran was released from service 
based on his psychiatric disability.

Post-service, the record reflects various psychiatric 
diagnoses.  

Private medical records show that in May 1996, the veteran 
was diagnosed as having an adjustment disorder with mixed 
emotional features; dysthymia; PTSD; borderline personality 
disorder, rule out antisocial personality disorder.  The 
veteran's history of childhood adjustment problems was noted.  
His current stressors were noted to be pain, marriage, and 
bad interpersonal relationships.  That same month, it was 
noted that the veteran had polysubstance abuse/dependency and 
antisocial personality disorder.  Thereafter, he continued 
psychiatric treatment.  In October 1996, it was indicated 
that the veteran was having major depressive disorder and had 
a mood disorder.  

In April 1998, a history of a mood disorder was noted.  
Thereafter, it was noted that the veteran had an adjustment 
reaction with disturbances of mood and affect.  In April 
1999, the veteran was diagnosed as having rule out major 
depression; rule out personality disorder, not otherwise 
specified.  In May 1999, the diagnoses were adjustment 
disorder versus major depressive episode; antisocial 
personality disorder.  

In a March 2000 letter, a Mental Health Clinician, J.F., 
M.A., stated that the veteran had PTSD, formerly diagnosed as 
depressive neurosis.  This individual stated that PTSD had 
been present since childhood, but appeared to have been 
aggravated during the veteran's military duty.  In an April 
2000 letter, C.E., M.D., stated that the veteran was under 
his medical care for PTSD which had been present for many 
years and appeared to have been exacerbated during military 
service.  

Further private records reflect that in May 2000, the 
diagnosis was PTSD.  
In July 2000, the diagnoses were major depression, rule out 
PTSD.  In August 2000, the veteran was noted to have major 
depression with PTSD.

The veteran testified at a personal hearing at the RO before 
a hearing officer.  The veteran related that in 1970 or 
thereabouts, he was psychiatrically hospitalized.  During 
service, the veteran reported that he was assaulted by three 
Coast Guard personnel.  He reported that he was beaten twice.  
The veteran indicated that he was treated for a skull 
fracture.  

Thereafter, the records from the Social Security 
Administration(SSA) were received.  These records include 
duplicates of other records already in the claims file.  
These records also included a March 1988 mental status 
examination performed by R.J., M.D. which resulted in a 
diagnosis of schizophrenia, chronic paranoid type.  In March 
2000, C.H., M.D., an SSA physician, report noted that it was 
doubtful that the veteran had schizophrenia or dementia 
praecox.  Rather, he had a severe personality disorder of an 
unusual mix involving schizotypal, antisocial, and borderline 
and histrionic traits.  The SSA confirmed that records prior 
to 1986 were destroyed.  The SSA records also show that the 
veteran was found to be disabled due to chronic anxiety 
disorder with an onset date of August 1978.  

In August 2001, the veteran was afforded a VA examination.  
At that time, the veteran reported that he had preservice 
psychiatric problems, but during service, he was physically 
assaulted on two occasions.  Mental status examination 
resulted in diagnoses of major depression with psychotic 
features and schizoid personality.  The examiner stated that 
the record show that the veteran falsified his medical 
history when he entered the military in that he did not 
report his preservice treatment for a mental disorder.  The 
examiner pointed out inconsistencies in the veteran's 
responses on testing and with regard to his history.  The 
examiner stated that it was difficult to ascertain if the 
veteran was in fact assaulted during the military and if the 
veteran's condition was exaggerated by his experiences during 
service.  

In February 2003, the veteran testified before the 
undersigned at a Travel Board hearing.  At that time, the 
veteran reported that he was beaten during service.  He 
asserted that preservice psychiatric illness was aggravated 
during service due to the trauma of inservice assaults and 
also resulted in PTSD.  

In order to resolve the nature and etiology of any current 
psychiatric disability, the veteran was afforded a VA 
psychiatric examination.  The examiner was requested to 
review the claims file.  The examiner stated that he 
interviewed the veteran extensively and also performed an 
extensive review of the claims file.  The veteran's 
transcripts from his hearings were also considered.  
Following a mental status examination, the examiner provided 
the following assessment.  The examiner stated that he did 
not believe that the veteran was being truthful and his 
presentation was not credible.  The examiner determined that 
the veteran was suffering from a personality disorder.  The 
veteran was diagnosed as only having an antisocial 
personality disorder.  He was not diagnosed as having any 
other psychiatric disorder to include PTSD.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
a psychosis will be presumed to have been incurred in service 
if it had become manifest to a degree of 10 percent or more 
within one year of the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b);

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he  cannot provide a competent opinion 
regarding diagnosis and causation.  Neither the Board nor the 
veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In this case, the veteran and his representative argue that 
although the veteran had a preexisting mental disorder when 
he entered service, this mental disorder was aggravated 
therein and service connection is warranted on that basis.  
They also argue that the veteran has PTSD due to beatings he 
sustained during service.  In support of their assertions 
they point to the opinions of a Mental Health Clinician, 
J.F., M.A., who stated that the veteran had PTSD, formerly 
diagnosed as depressive neurosis, and that  PTSD had been 
present since childhood, but appeared to have been aggravated 
during the veteran's military duty.  They also point to the 
opinion of C.E., M.D., who stated that the veteran was under 
his medical care for PTSD which had been present for many 
years and was exacerbated during military service.  

In the Board's prior January 2004 decision, service 
connection for a personality disorder was denied on the basis 
that it is not a disease or injury within the meaning of 
applicable legislation and service-connected compensation 
benefits may not be paid.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Likewise, a review of the record shows that the 
veteran does not currently have a psychiatric disorder for 
which service connection may be granted.

The record reflects that the veteran had a personality 
disorder during service.  Following service, he was not 
diagnosed as having a psychosis within one year of his 
separation from service.  From the 1980's onward, he was 
variously diagnosed as having an adjustment disorder; 
dysthymia; PTSD; major depression; schizophrenia, chronic 
paranoid type; and various personality disorders.  As noted, 
J.F., M.A., and C.E., M.D., opined that the veteran had PTSD 
prior to service and it was aggravated therein.  However, 
subsequently, the veteran was shown not to have PTSD.  

Due to the inconsistencies in diagnoses, this case was 
remanded for the express purpose of determining what, if any, 
psychiatric disorder is currently present and the etiology 
thereof.  Given the various diagnoses, it was necessary to 
resolve whether the veteran in fact currently suffers from an 
acquired psychiatric disorder to include PTSD.  

In February 2004, the examination was conducted.  The 
examiner determined that the veteran had a personality 
disorder.  No other psychiatric abnormality was present.  

The Board finds this medical opinion to be the most 
persuasive of record.  The examiner had the opportunity to 
perform an extensive review of the veteran's history and 
claims file as well as a mental status examination.  As such, 
this opinion is competent and probative.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).  Prior medical opinions identified other 
psychiatric disorders to include PTSD and schizophrenia.  
However, these opinions to include those of J.F., M.A., and 
C.E., M.D., were not based on a thorough review of the claims 
file.  Both of these individuals stated that it appeared that 
the veteran's psychiatric condition was exacerbated during 
service.  These equivocal terms tend to show that a review of 
the record was not conducted.  Further, since those opinions 
were rendered, the veteran has received additional 
psychiatric treatment.  Only the VA examiner had access to 
all of the medical records to include the service medical 
records.  As such, his opinion is more probative.  

The Board finds that the February 2004 VA medical opinion 
represents the veteran's current psychiatric state.  The 
prior records are replete with conflicting diagnoses and were 
not based on thorough review of the claims file.  Thus, the 
February 2004 VA medical opinion is the most probative 
evidence of record and is accorded the most weight.  This 
competent evidence establishes that the veteran currently 
only has a personality disorder.  He does not have PTSD and 
he does not have any other psychiatric disability for which 
compensation may be awarded.  

In regard to the diagnoses of PTSD, such reports are 
remarkably lacking in justification of the diagnoses.  A 
report of a diagnosis without more, does not provide an 
opportunity to explore the basis of the opinion.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

In regard to the diagnosis of schizophrenia, Dr. C.H., in 
March 1990, noted that the report from Dr. R.J. did not 
establish a diagnosis of schizophrenia and could just as well 
support severe personality disorder as the diagnosis.  The 
Board agrees with the assessment of Dr. C.H. that the opinion 
of Dr. R.J. is lacking in expertise and is not persuasive.  
Furthermore, the diagnosis of schizophrenia has not been 
continued, thus supporting the assessment of the recent VA 
physician and Dr. C.H. as well as the inservice examiners 
that the veteran has a personality disorder.  

Lastly, the Board had an opportunity to observe the veteran 
during the hearing.  As noted by the examiners, the Board 
does not find his testimony credible.  

The Board notes that the veteran and his representative have 
argued elements of presumption of soundness and aggravation.  
However, the law is clear.  There must be a disease that 
results in disability or injury that results in disability.  
In this case, there is no disease for which service 
connection may be granted, there is no injury, and there is 
no disability for which service connection may be granted.  
Nothing in 38 U.S.C.A. § 1111 removes the basic requirements 
contained in 38 U.S.C.A. § 1110 or § 1131.  Service 
connection for a personality disorder was previously denied 
by the Board, as noted.  It will not be revisited.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for an acquired psychiatric disability to 
include PTSD is denied.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



